Title: From James Madison to George Joy, 10 August 1822
From: Madison, James
To: Joy, George


                
                    Dr. Sir
                    Aug. 10. 1822
                
                On the rect of your letters of Jany. 2 & 9. last I searched for & found that of Apl. 16. 1804. and gave information thereof to yr brother B. I sent him at the same time your copy of that letter, with an intimation, that the original, wd. be disposed of as might best answer your purpose. Owing to his absence it was some time before I heard from him. Our correspondence resulted in his informing me that Mr. Webster your agent considered the copy as sufficient. The Original therefore is still on my files, subject to your order. This will answer the last favor from you of May 29. I was in no hurry to give you the information of what had taken place in consequence of your letters of Jany. because I took for granted that you wd. have recd it from your brother or your Agent.
                It may be proper to note that the Book you mention in yours of Feby 2. if sent has miscarried.
                
                I am glad to find that the [sic] G. Britain has at length taken juster views of her monopolizing attempts with regard to the navigation between her Cols. & the U.S. This country will not be behind her in a friendly policy of every sort. But it is too proud to acquiesce in inequalities; and sufficien[t] ly alive to its interests not to sacrifice them.
            